Citation Nr: 1449933	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  10-46 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bipolar disorder, with secondary polysubstance abuse, prior to June 26, 2013.

2.  Entitlement to an evaluation in excess of 50 percent for bipolar disorder, with secondary polysubstance abuse, from June 26, 2013 to January 29, 2014.

3.  Entitlement to an evaluation in excess of 70 percent for bipolar disorder, with secondary polysubstance abuse, since March 1, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1991 to August 1991 and from May 1997 to December 1998.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  Prior to June 26, 2013, the Veteran's bipolar disorder, with secondary polysubstance abuse, was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, including symptoms of depression, irritability, some social isolation, difficulty remembering things, clear insight and judgment, rare thoughts of suicidal ideation, and Global Assessment of Functioning (GAF) scores ranging from 40 to 55.

2.  Since June 26, 2013, the Veteran's bipolar disorder, with secondary polysubstance abuse, has not resulted in total occupational and social impairment.  It has been manifested by cocaine and alcohol abuse, flattened affect, impaired judgment, neglect of personal appearance and hygiene, depression, anxiety, irritability, suspiciousness, diminished interest/pleasure in activities, weight gain, fatigue, decreased concentration, feelings of worthlessness and guilt, disturbances in mood and motivation, nightmares, social isolation, difficulty establishing and maintaining effective work and social relationships, and GAF scores ranging from 45 to 61.  



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for bipolar disorder, with secondary polysubstance abuse, prior to June 26, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).

2.  The criteria for an evaluation of 70 percent, but no more, for bipolar disorder, with secondary polysubstance abuse, from June 26, 2013 to January 29, 2014, have been met.  38 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).

3.  The criteria for an evaluation in excess of 70 percent for bipolar disorder, with secondary polysubstance abuse, from March 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Even so, the RO's October 2007 and August 2010 letters to the Veteran explained what type of information and evidence was needed to establish an increased disability rating and informed him that an effective date for the award of benefits would be assigned if service connection was granted.  The letter also discussed the factors considered in establishing the effective date.  No further notice as to this claim is needed as the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

The duty to assist the Veteran has also been satisfied in this case. The RO has obtained the Veteran's service and post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In March 2010, October 2010, June 2013, and February 2014, the RO provided the Veteran with VA examinations to determine the severity of his bipolar disorder.  The VA examiners who conducted each evaluation interviewed and thoroughly examined the Veteran, reviewed the medical evidence of record, and provided sound rationale for the conclusions reached in their examination reports.  The examiners also appropriately addressed the objective findings relevant to the Veteran's bipolar disorder, as well as the functional impact of the disability upon ordinary conditions of daily life and work.  The Board finds that these examinations were adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has neither advanced an argument that any of the VA examinations of record were deficient in any respect, nor that she was prejudiced thereby.  Id.  Having scheduled the Veteran for the examinations discussed above and obtained updated treatment records, the directives of the Board's September 2012 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Disability Evaluation for Bipolar Disorder

The Veteran is seeking an increased initial evaluation in excess of 30 percent for his service-connected bipolar disorder, with secondary polysubstance abuse, prior to June 26, 2013, an evaluation in excess of 50 percent from June 26, 2013 to January 29, 2014, and an evaluation in excess of 70 percent from March 1, 2014.

A rating decision in June 2010 granted service connection at a 30 percent initial evaluation for bipolar disorder, with secondary alcohol abuse, effective January 1, 1999.  In November 2010, the RO issued a rating decision which continued the 30 percent evaluation assigned to the Veteran's psychiatric disorder, which was expanded to include secondary cannabis abuse.

In September 2012, the Board remanded this matter, along with the newly raised issue of entitlement to a total disability rating due to individual unemployability, for additional development.  In April 2014, the RO issued a rating decision which granted a total disability rating due to individual unemployability, effective March 1, 2014; and also granted temporary total disability evaluations for periods of hospitalization from May 29, 2012 to July 1, 2012, and from January 29, 2014 to March 1, 2014.  Accordingly, the issue of a higher evaluation during these periods of temporary total ratings has become moot and will not be discussed in this decision.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The RO's April 2014 rating decision granted increased evaluations of 50 percent, effective June 26, 2013 to January 29, 2014, and 70 percent, effective March 1, 2014.  As these evaluations do not constitute a full grant of the benefits sought for any of the "stages" of the appeal period, the issues of entitlement to increased evaluations during these stages remain on appeal before the Board.  Id.; see also Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 
  
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Under Diagnostic Code 9432, bipolar disorder is rated 30 percent disabling when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to symptoms identified as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss such as, forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A 50 percent rating is warranted when there is evidence demonstrating occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A maximum rating of 100 percent is only warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the veteran's intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A.  Prior to June 26, 2013

In March 2010, the Veteran underwent a VA examination for mental disorders.  He reported having mood problems and getting stressed easily.  He reported heavy drinking and episodes of depression.  He also reported having difficulty with his mood and agitation, which affected his relationship with his girlfriend and mother.   Mental status examination revealed the Veteran was casually dressed, with normal speech and language, and coherent thought processes.  The Veteran denied having any suicidal or homicidal thoughts, and no auditory or visual hallucinations of psychosis.  The examiner found that the Veteran had a casual and carefree attitude and demonstrated intact insight and judgment.  The report concluded with diagnoses of bipolar disorder, not otherwise specified, and alcohol abuse.  The examiner then assigned a global assessment functioning (GAF) score of 55 and found the Veteran was competent for VA benefit purposes.  The examiner also indicated that the Veteran was not taking any medications for this condition, and that proper medication would be helpful and effective.

In October 2010, another VA examination for mental disorders was conducted.  The VA examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that he was currently working seven days a week doing construction.  He also indicated that all his friends were married and that he was unable to socialize much with them.  Mental status examination revealed the Veteran was calm, well oriented, with normal speech and language, good eye contact, coherent thought processes, and fully intact insight and judgment.  The report also noted that he had no active homicidal or suicidal thoughts, and no auditory or visual hallucinations.  The examiner provided a diagnosis of bipolar affective disorder, including polysubstance abuse, and assigned a GAF score of 55.  The examiner reported that the Veteran continued to have difficulty with his mood, which included depression and irritability; and indicated that he did better when taking his medications.

Prior to June 26, 2013, the Veteran received medical treatment on numerous occasions for his service-connected bipolar disorder.  VA treatment records from January 1999 through June 2013 reveal that his bipolar disorder, with secondary polysubstance abuse, was manifested primarily by depression, irritability, some social isolation, difficulty remembering things, and rare suicidal ideation.  

The Veteran's GAF scores during this period ranged from 40 to 55, with most being 50.  Under the DSM-IV, a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 46-7.  Likewise, a GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, or the inability to keep a job.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  Id.

While GAF scores can be helpful in assessing the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2014).

When all of the evidence and clinical findings are considered, to include the degree of functioning as evidenced by the range of GAF scores, manifestations of the Veteran's service-connected bipolar disorder are adequately compensated by the 30 percent evaluation prior to June 26, 2013.  Throughout this appeal period, the Veteran's bipolar disorder, with secondary polysubstance abuse, was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Specifically, his condition was manifested by depression, irritability, some social isolation, difficulty remembering things, clear insight and judgment, and rare thoughts of suicidal ideation.  While there were some fluctuations in the assigned GAF scores during this period, the Board finds it significant that both the March 2010 and October 2010 VA examiners assigned GAF scores of 55.  VA examiners found the Veteran's mood to be anxious, but he was noted as friendly and cooperative.  The Veteran consistently denied any auditory or visual hallucinations and rarely reported suicidal ideations.  Moreover, the Veteran was found on examination to demonstrate clear insight and judgment, and he did not appear to be delusional, psychotic, or dangerous.  

Accordingly, the criteria for an initial evaluation in excess of 30 percent for the Veteran's service-connected bipolar disorder, with secondary polysubstance abuse, prior to June 26, 2013, have not been met.

B.  Since June 26, 2013

In its April 2014 rating decision, the RO granted a 50 percent evaluation for the Veteran's bipolar disorder from June 26, 2013 to January 29, 2014, and a 70 percent evaluation, effective March 1, 2014.  For the reasons discussed below, the Board finds that a 70 percent evaluation is more congruent with the Veteran's disability picture beginning June 26, 2013. 

On June 26, 2013, the Veteran underwent a VA mental disorder evaluation.  The examiner noted that the Veteran's psychiatric condition was manifested by persistent polysubstance abuse, depression, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, nightmares, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's psychiatric disability level was best described as being manifested by occupational and social impairment with reduced reliability and productivity.  The examiner indicated that the Veteran's bipolar disorder forced him to live at home with his mother and rendered him incompetent to manage his own financial affairs.  The examiner reported a GAF score of 45.

In February 2014, the Veteran underwent another VA mental disorder evaluation.  The VA examiner reported that the Veteran's bipolar disorder caused a recent major depressive episode and resulted in the Veteran's depressed mood, diminished interest in activities, weight gain, agitation/retardation, fatigue, worthlessness/guilt, and decreased concentration.  The examiner indicated that the Veteran's bipolar disorder was manifested by continued moderate to severe polysubstance abuse, depressed mood, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The examiner reported that the Veteran's symptoms were best described as resulting in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  Moreover, the examiner reported that the Veteran's bipolar disorder appeared to be primarily impacting his interpersonal functioning and mood, and that he was incompetent to manage his own financial affairs.

The Board finds that the manifestations of the Veteran's service-connected bipolar disorder are most appropriately compensated by a 70 percent rating since June 26, 2013.  Throughout this time period, the Veteran's bipolar disorder, with secondary polysubstance abuse, has been manifested by cocaine use, moderate to severe alcohol use, flattened affect, impaired judgment, neglect of personal appearance and hygiene, depression, anxiety, irritability, suspiciousness, diminished interest/pleasure in activities, weight gain, fatigue, decreased concentration, feelings of worthlessness and guilt, disturbances in mood and motivation, nightmares, social isolation, and difficulty establishing and maintaining effective work and social relationships.  The June 2013 VA examiner found that the Veteran's bipolar disorder had worsened to the extent that he could no longer competently manage his own finances.  Nevertheless, both examinations included specific findings that the symptomatology of his service-connected psychiatric disorder fell well short of total occupational and social impairment.

The Veteran's GAF scores during this period of the appeal have ranged from 45 to 61.  These GAF scores, combined with the clinical findings and other evidence of record during this time frame, indicate that a 70 percent evaluation, and no more, is warranted.  Thus, an evaluation of 70 percent, but no more, is warranted for the Veteran's service-connected bipolar disorder, with polysubstance abuse, since June 26, 2013.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.

The Board has considered whether the Veteran is entitled to an increased disability evaluation beyond 70 percent for this portion of the rating period on appeal.  However, a 100 percent evaluation for the Veteran's service-connected bipolar disorder, with secondary polysubstance abuse, is not warranted because the evidence of record does not establish total occupational and social impairment with symptomatology analogous to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While the June 2013 and February 2014 VA examiners noted that the Veteran had limitations in social and occupational functioning due to his bipolar disorder, with secondary polysubstance abuse, neither examiner found the Veteran to demonstrate total occupational or social impairment or gross deficiencies in judgment or thought processes.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.

Accordingly, the Board concludes that an evaluation of 70 percent, but no more, is warranted for the Veteran's service-connected bipolar disorder since June 26, 2013.  Id. 

C.  Other Considerations

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Throughout the appeal period prior to June 26, 2013, the Veteran's bipolar disorder, with secondary polysubstance abuse, at its worst, was manifested by depression, irritability, difficulty remembering things, rare thoughts of suicidal ideation, social isolation, and GAF scores ranging from 40 to 55.  Since June 26, 2013, the Veteran's bipolar disorder, with secondary polysubstance abuse, has been manifested by cocaine use, moderate to severe alcohol use, flattened affect, impaired judgment, neglect of personal appearance and hygiene, depression, anxiety, irritability, suspiciousness, diminished interest/pleasure in activities, weight gain, fatigue, decreased concentration, feelings of worthlessness and guilt, disturbances in mood and motivation, nightmares, social isolation, GAF scores ranging from 45 to 61, difficulty establishing and maintaining effective work and social relationships, and occupational and social impairment with deficiencies in most areas.  

When comparing the disability picture of the Veteran's bipolar disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the staged disability evaluations assigned herein.  Ratings in excess of the assigned evaluations are provided for certain manifestations of the service-connected bipolar disorder, with polysubstance abuse, but the evidence of record does not demonstrate that such manifestations have been present in this case.  The criteria for the assigned evaluations reasonably describe the Veteran's disability level and symptomatology both prior to and after June 26, 2013.  Therefore, the currently assigned staged schedular evaluations are adequate and no referral is required.  Id.

In reaching these decisions, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against the claims for ratings in excess of those assigned during any additional period of the appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126; See Hart, 21 Vet. App. at 507. 


ORDER

An initial evaluation in excess of 30 percent for bipolar disorder, with secondary polysubstance abuse, prior to June 26, 2013, is denied.

An evaluation of 70 percent, but no more, for bipolar disorder, with secondary polysubstance abuse, from June 26, 2013 to January 29, 2014, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 70 percent for bipolar disorder, with secondary polysubstance abuse, from March 1, 2014, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


